Case 2:20-cv-02148-PKH-MEF Document 26               Filed 01/25/21 Page 1 of 1 PageID #: 64




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION



 JERRY NEEDHAM                                                                      PLAINTIFF

 v.                                  CASE NO. 2:20-CV-2148

 SHERIFF RON BROWN
 AND DR. WHITE                                                                  DEFENDANTS

                                            ORDER

        The Court has received a report and recommendation (Doc. 18) from United States

 Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

 has passed. The Magistrate recommends that the Court grant Defendant Sheriff Ron Brown’s

 Motion to Dismiss him as a party to this lawsuit (Doc. 12). The Court has conducted careful

 review of this case. The report and recommendation is proper, contains no clear error, and is

 ADOPTED IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that Defendant Sheriff Ron Brown’s Motion to Dismiss

 (Doc. 12) is GRANTED, and all claims against Sheriff Ron Brown are DISMISSED WITHOUT

 PREJUDICE.

        IT IS SO ORDERED this January 25, 2021.


                                                    /s/P. K. Holmes III
                                                    P.K. HOLMES III
                                                    U.S. DISTRICT JUDGE
